DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment

2.	The amendment filed on 03/19/2021 has been entered into this application. New claims 21-23 have been added.

Response to Arguments

3.	Applicant's argument, filed on 03/19/2021, with respect to claims 1-20 under 35 U.S.C 112 have been fully considered and they are persuasive. The rejection is withdrawn.

Allowable Subject Matter

4.	Claims 1-18 and 21-23 are allowed.

Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter:

6. 	As to claims 1 and 14-15, the prior arts of record alone or in combination fails to teach or suggest the claimed “one or more reference plates;
sense one or more reference reflection regions of the one or more reference plates, each of the one or more reference reflection regions having characteristics according to an inspection target,
wherein the characteristics include a single fixed reflectance across a range of wavelengths”, along with all other limitations of claims 1 and 18.	

7. Douglass (US 2012/0155714 A1) teaches a sensing system but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886